Citation Nr: 0800907	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  07-03 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether action to reduce compensation benefits based on 
change in dependency causing overpayment was correct.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from May 
1989 to February 1995.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from an October 2006 
determination letter by the Debt Management Center of the 
Department of Veterans Affairs (VA) that found that the 
veteran was overpaid in the amount of $10,954.00 due to a 
change in entitlement to her benefits. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In October 2007 correspondence, the veteran indicated that 
she desired a hearing at a Travel Board hearing at the Waco 
Regional Office (RO).  Inasmuch as Travel Board hearings are 
scheduled by the RO, this case must be returned to the RO to 
arrange for such a hearing. 38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2007).

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran for 
a Travel Board hearing before a Veterans 
Law Judge at the RO.  After the hearing is 
conducted, the case should be returned to 
the Board, in accordance with appellate 
procedures.







The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



